DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S” has been used to designate both a stall and a stall bar.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  “and second elastic member” on line three, should instead read “and a second elastic member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 14, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “one or more elastic members” in the second line. It is unclear if this limitation is referring to the same “one or more elastic members” of claim 1 or different elastic members. 
Claim 14 recites the limitation “wherein the one or more elastic members comprise a first elastic member to pivotally connect the elongated rod member at the first connection point at the base frame support, and second elastic member to pivotally connect the elongated rod member at the second connection point and the third connection point”, and claim 15 recites the limitation “a first elastic member to pivotally connect the elongated rod member to the base frame support at a first connection point, and a second elastic member to pivotally connect the elongated rod member to a first base frame arm at a second connection point and to a second base frame arm at a third connection point”. The first elastic member appears to pivotally connect the rod to the base frame so that the rod can pivot with respect to the mount in any direction (e.g. up, down, laterally, etc.). The rod is attached via a bungee type band, and therefore not bound to any constrained path of motion. Furthermore, due to the elasticity of the connection, the rod will always return to the same stationary position. It is unclear what further pivoting movement the second elastic member provides, if any. Correction/clarification is required.  
Claims 14 and 15 respectively recite the following limitations: “second elastic member to pivotally connect the elongated rod member at the second connection point and the third connection point”,  and “a second elastic member to pivotally connect the elongated rod member to a first base frame arm at a second connection point and to a second base frame arm at a third connection point”. It is unclear how the rod is “at” the second or third point. The second elastic member (42) does not connect the elongated rod member (30) “at” the second connection point (26) and/or the third connection point (27) of Applicant’s invention. Particularly, the rod is in no way ever “at”, or even touching, either point. The term ‘at’ is defined as expressing location or arrival in a particular place or position. In that sense, the rod itself is never located at or arriving in the second and third connection points. Examiner suggests more appropriately defining the location or nature of the connection, i.e. connected to, or connected through. What is actually connected, and is the connection happening with each point at the same time or with one point or the other. The claims will be examined as best understood.  Correction/clarification are required. Claims 16-20 do not cure the deficiency. 
Claim 20 recites the limitation “the toy apparatus of claim 15, wherein a second slit at a mid-region thereof through which the second elastic member extends”. The toy apparatus contains an elongated rod, a base frame member, a pair of spaced apart base frame arms, and a connection system including a second elastic member. It is unclear what element contains a second slit through which the second elastic member extends. Correction/clarification is required. Examiner will examine the claim as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renforth et al. (US 2006/0054105), hereinafter Renforth.
Regarding claim 1, Renforth discloses a toy apparatus (100, Fig. 3) for a horse kept in a stall of a stable, the toy apparatus comprising: 
an elongated rod member (104: elongated support, Fig. 3);
a base frame member (102: mount, Fig. 3, Fig. 6A-6D) to support the elongated rod member on the stall (Examiner notes the base frame member is capable of supporting the rod member on a stall via the suction cups 202, 204 for instance); and 
a three-point connection system (Examiner notes connection points at 404 and 310a and 310b) to pivotally connect (§[0023]) the elongated rod member to the base frame member in a manner such that, when the toy apparatus is in an installation position on the stall, the elongated rod member is to project into the stall for engagement (Figs. 2 and 3) by the horse which causes the elongated rod member to pivot relative to the base frame member (§[0023]…As shown in FIGS. 1-3, when the cat 116 (FIG. 1) or other animal swats or otherwise causes the object 106 to move, the support 104 can be caused to flex (see FIG. 2) and/or can be caused to pivot with respect to the mount 102, see FIG. 3).  

Regarding claim 2, Renforth disclose the toy apparatus of claim 1, wherein the base frame member comprises a pair of spaced apart base frame arms (302, 304: a pair of arms, Fig. 3, §[0025].  

Regarding claim 3, Renforth discloses the toy apparatus of claim 2, wherein the base frame member comprises a base frame support (102, planar portion, Fig. 3), (612, Figs. 6A-6D) from which the base frame arms extend (Figs. 3 and 6A-6D).  

Regarding claim 4, Renforth discloses the toy apparatus of claim 3, wherein an outer surface of each base frame arm is configured to engage a respective stall bar of the stall when the toy apparatus is in the installation position (Examiner notes this toy could be attached to a stall via various methods described in (§[0031]…the mount 102 may instead employ fasteners, e.g., screws, nails, rivets, bolts, hook and loop fasteners, or the like, to fasten the mount 102 to any surface), (Examiner notes the arms limit the motion as described in §[0025]… a pair of arms 302 and 304 that are positioned so as to limit the pivoting range of the support 104), (Examiner notes the outer surface of the base frame arms are capable of engaging a respective stall bar when the toy is installed).

Regarding claim 5, Renforth discloses the toy apparatus of claim 1, wherein the base frame member comprises a substantially U-shaped configuration (see Fig. 6D).  

Regarding claim 6, Renforth discloses the toy apparatus of claim 1, wherein the base frame arms and the base frame support define a space (Examiner notes the space defined between 302 and 304, Fig. 3) by which the elongated rod member is supported for suspension (Fig. 3).  

Regarding claim 7, Renforth discloses the toy apparatus of claim 5, wherein the three-point connection system comprises one or more elastic members (110, Fig. 4), (§[0024]… In some embodiments, only one or more portions of the support 104 e.g., only the proximal end 110 may be made of an elastic material, with the remainder of the support 104 being non-elastic, to achieve a similar result) configured to pivotally connect the elongated rod member for suspension in the space (Examiner notes Fig. 3 depicts pivotal connection in the space) at a first connection point (connection point at 404, Fig. 4) at the base frame support, a second connection point (310a) at a first base frame arm (302, Fig. 3), and a third connection point (310b) at a second base frame arm (304, Fig. 3).  

Regarding claim 8, Renforth discloses a toy apparatus (100, Fig. 3) for connection to a stall of a horse stable, the toy apparatus comprising: 
an elongated rod member (104: elongated support, Fig. 3); 
a base frame member (102: mount, Fig. 3, Fig. 6A-6D) to support the elongated rod member on the stall; and 
a connection system (Figs. 3 and 4) to pivotally connect (§[0023]) the elongated rod member to the base frame member to facilitate movement of the elongated rod member relative to the base frame member when engaged by the horse (§[0023]), the connection system including one or more elastic members (110, Fig. 4), (§[0024]… In some embodiments, only one or more portions of the support 104 e.g., only the proximal end 110 may be made of an elastic material, with the remainder of the support 104 being non-elastic, to achieve a similar result) to pivotally connect the elongated rod member to the base frame member at a plurality of connection points (points at 404, 310a, and 310b; Figs. 3 and 4), (§[0023]…As shown in FIGS. 1-3, when the cat 116 (FIG. 1) or other animal swats or otherwise causes the object 106 to move, the support 104 can be caused to flex (see FIG. 2) and/or can be caused to pivot with respect to the mount 102, see FIG. 3).  
  
Regarding claim 9, Renforth discloses the toy apparatus of claim 8, wherein the base frame member comprises a pair of spaced apart base frame arms (302, 304: a pair of arms, Fig. 3, §[0025]).  
  
Regarding claim 10, Renforth disclose the toy apparatus of claim 9, wherein the base frame member comprises a base frame support (102, planar portion, Fig. 3), (612, Figs. 6A-6D) from which the base frame arms extend (Figs. 3 and 6A-6D).  

Regarding claim 11, Renforth discloses the toy apparatus of claim 10, wherein an outer surface of each base frame arm is configured to engage a respective stall bar of the stall when the toy apparatus is in the installation position (§[0025]… a pair of arms 302 and 304 that are positioned so as to limit the pivoting range of the support 104), (Examiner notes the outer surface of the base frame arms are capable of engaging a respective stall bar when the toy is installed).

Regarding claim 12, Renforth discloses the toy apparatus of claim 10, wherein the base frame arms and the base frame support define a space (Examiner notes the space defined between 302 and 304, Fig. 3) by which the elongated rod member is supported for suspension (Fig. 3).  

Regarding claim 13, Renforth discloses the toy apparatus of claim 8, wherein the base frame member comprises a substantially U-shaped configuration (see Fig. 6D).  

Regarding claim 14, as best understood Renforth discloses the toy apparatus of claim 8, wherein the one or more elastic members comprise a first elastic member (110: proximal end  of support 104, Fig. 4, §[0024]… In some embodiments, only one or more portions of the support 104 e.g., only the proximal end 110 may be made of an elastic material, with the remainder of the support 104 being non-elastic, to achieve a similar result) to pivotally connect the elongated rod member at the first connection point (404, Fig. 4) at the base frame support, and second elastic member (end 402, Fig. 4; Examiner notes that elastic member 104 can include multiple elastic elements, 408, 110 and 402) to pivotally connect the elongated rod member at the second connection point (310a, Fig. 3) and the third connection point (310b, Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Renforth; in view of Weis (US 5,685,542), hereinafter Weis.
Regarding claim 15, Renforth discloses a toy apparatus (100, Fig. 3) for connection to a stall of a horse stable, the toy apparatus comprising: 
an elongated rod member (104: elongated support, Figs. 3 and 4);
a base frame member (102: mount, Fig. 3, Fig. 6A-6D) to support the elongated rod member on the stall, the base frame member including a pair of spaced apart base frame arms (302, 304: a pair of arms, Fig. 3, §[0025]) extending from a base frame support (102, planar portion, Fig. 3), (612, Figs. 6A-6D); 
and a connection system (Figs. 3 and 4) to pivotally connect the elongated rod member to the base frame member to facilitate movement of the elongated rod member relative to the base frame member when engaged by the horse (§[0023]), the connection system including a first elastic member (110, Fig. 4) to pivotally connect (§[0023]) the elongated rod member to the base frame support at a first connection point (404, Fig. 4), (§[0023]…As shown in FIGS. 1-3, when the cat 116 (FIG. 1) or other animal swats or otherwise causes the object 106 to move, the support 104 can be caused to flex (see FIG. 2) and/or can be caused to pivot with respect to the mount 102, see FIG. 3), and second elastic member (end 402, Fig. 4; Examiner notes that elastic member 104 can include multiple elastic elements, 408, 110 and 402) to pivotally connect the elongated rod member to a first base arm (302 fig. 3) at the second connection point (310a, Fig. 3) and to a second base frame arm (304 fig. 3) the third connection point (310b, Fig. 3).

Renforth does not appear to disclose wherein having the elongated rod member comprises a rubber coating at a distal region thereof. 
However, Weis teaches a rubber coating (66: flexible sleeve, Fig. 11) within a similar field of endeavor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the elongated rod member disclosed by Renforth with the rubber coating as taught by Weis, in order to have the rubber coating at the distal end of the rod member, the benefit being additional strength and durability on this region of the rod.

Regarding claim 16, modified Renforth discloses the toy apparatus of claim 15, wherein an outer surface of each base frame arm is configured to engage a respective stall bar of the stall when the toy apparatus is in the installation position (§[0025]… a pair of arms 302 and 304 that are positioned so as to limit the pivoting range of the support 104), (Examiner notes the outer surface of the base frame arms are capable of engaging a respective stall bar when the toy is installed).

Regarding claim 17, modified Renforth discloses the toy apparatus of claim 15, wherein the base frame arms and the base frame support define a space (Examiner notes the space defined between 302 and 304, Fig. 3) by which the elongated rod member is supported for suspension (Fig. 3).  

Regarding claim 18, modified Renforth discloses the toy apparatus of claim 15, wherein the base frame member comprises a substantially U-shaped configuration (see Fig. 6D).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Renforth; as modified by Weis, as applied to claim 15 above, in further view of  Lou (CN 111,150,968 A), hereinafter Lou.
Regarding claims 19-20, Renforth disclose the toy apparatus of claim 15, but does not appear to specifically disclose wherein the elongated rod member comprises a first slit at a rear region thereof through which the first elastic member extends to facilitate suspension of the elongated rod member to the base frame support and a second slit at a mid-region thereof through which the second elastic member extends to facilitate suspension of the elongated rod member to the base frame arms.
However, Lou teaches a pivoting rod (14, Fig. 6) and a support system therefore wherein the support system for the rod comprises a first elastic member (13, note the rod 13 will have some elasticity and as such is considered an elastic member, Fig. 6) and the rod having a first slit (Examiner notes opening in rod 14 where (13) is inserted) and comprising a second elastic member (15) having a second slit (Examiner notes the slit on rod 14 accepting elastic member 15 therethrough).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified/replaced the connection support system of Renforth such that it includes a first elastic member through a first slit in the rod and a second elastic member through a second slit in the rod, as taught by Lou,  since having the first or second elastic member extend through the elongated rod member through a slit has the benefit of replacing either the rod or the first or second elastic member, without replacing the other. Furthermore, the benefit being elastic stabilization of the rod during active pivoting between the second and third connection points.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Gipson (US 20190343079 A1) teaches an elastomeric belt 510 is shown where a first end of the belt is looped around the cross-bar 410 or otherwise mounted on in within the same field of endeavor. Soto (US 10874088 B1) teaches a pet toy apparatus comprised of a projection and an elastomeric material. Kerzner (US 5535703 A) teaches an animal amusement device, particular for a horse, extending into a horse stall via an operating bolt with permitted limited pivotal movement via contact with the horse, that is always returned to the resting position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642           

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619